Dukes County Registry of Deeds

Electronically Recorded Document

This 1s the first page of the document - Do not remove

 

Recording Information

 

Document Number » 2549
Document Type :ASM
Recorded Date »May 01, 2015
Recorded Time » 04:23:35 PM
Recorded Bock and Pade :01375/179

Number of Pages(including cover sheet) :3
Receipt Number > 161360
Recording Fee : $75.00

Dukes County Registry of Deeds
Dianne E. Powers, Register
$1 Main Street
PO Box 3231
Edgartown, MIA 02539
308-627-4025

wiw. \Lasslandrecords.com

 
 

Prepared by, Recording Requested By and Return to:
Charles Brown

Brown & Assaciates

2316 Southmore

Pasadena, TX 77802

713-941-4928

Loan: [5331839

Client ID: GS/AGL

@2ry/ft

  

 

 

ASSIGNMENT OF MORTGAGE

FOR VALUE RECEIVED, SANTANDER BANK, N.A., FORMPERLY KNOWN AS SOVEREIGN BANK.
ITS SUCCESSORS AND ASSIGNS, whose address is 601 Penn Street, Reading. PA 19601, does hereby assign
acl transfer to MTGLQ INVESTORS, L.0. whose address is c/o The Goldman Sachs Group, Ine, 6011
Connection Drive, 3th Floor, Irving, TX 75039, all its right, tule and terest in and to the described Mortgage,
together with certain note(s) described witb all interest, all liens, any rights due or to become due thereon, execnted
by MATTHEW J. VANDERHOOP to SOVEREIGN BANK for $850,000.00 dated 4/24/2007 of record on
4/30/2007 in Book 1119 Page 298 at Document Number 2007 00003136, in the DUKES County Clerk's Office,
State of MASSACHUSETTS.

Property Address: 17 OLD SOUTH RD, AQUINNAH, MASSACHUSETTS 02535

Executed this 7, / LY :

SANTANDER BANK, N.A., FORMERLY KNOWN AS SOVEREIGN BANK.

   

By:
Title: ASSISTANT VICE PRESIDENT

ACT

26886540

VANDERHOOP KASOTA
MTGL SANTANDEPR-PRIY
 

ACKNOWLEDGMENT

STATE OF PENNSYLY ANIA
COUNTY OF BERES

Before me, the undersigned officer, on this day, personally appeared CARLES F. SPEECE the ASSISTANT VICE
PRESIDENT of SANTANDER BANK, NLA, FORMERLY KNOWN AS SOVEREIGN BANK, ITS
SUCCESSORS AND ASSIGNS, known to me to be the person whose name is subscribed to the foregoing

instrument, and acknowledged to me that he/she executed the same for the purposes and consideration therein
expressed

Given under my land and seaf this Als

COMMONWEALTH OF PENNSYLYANTA

‘ Want Notaria} Seal |
aN | Kathryn Marvel, Notary Public
Hb Public infand for (ge State of PE A LV ane City cf Reading, Berks County

Notary ed Nam ! my Commission Expires Oct 4, A043
Iofary’s Printed Name: wate ee ac? ES TON OE HOTS
My Commission Expires: — \a\+ R. BEE

For $350,000.00 dated 4/24/2907

te 533/639 i

ATTEST: Dianne E. Powers, Register
